OPINION
{¶ 1} Carl G. Crumpton appeals from his conviction for felonious assault with a firearm specification. He assigns a single error for our consideration:
  THE JURY VERDICT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.
 {¶ 2} On February 12, 2006, Theron McCoy was shot. The questions in dispute on appeal are whether or not the shooter acted knowingly and whether or not Carl G. Crumpton was the shooter. The evidence clearly supported the jury's conclusion that Carl Crumpton was the shooter and that Mr. Crumpton knowingly caused physical harm to Theron McCoy with a deadly weapon. We, therefore, affirm his conviction. *Page 2 
 {¶ 3} The testimony at trial came from a total of five witnesses, all called by the State of Ohio.
 {¶ 4} Theron E. McCoy was the first witness. He testified that on February 12, 2006, he was shot. He and an uncle, Antionellio McCoy, went to Theron's mother's house to help fix it up while Theron's mother recuperated from surgery. After they arrived, they found Theron's sister and her boyfriend in a bedroom at the house. This upset Theron because the boyfriend was not supposed to be there and because the couple utilized Theron's mother's bed. As Theron turned to leave, he felt a pain in the side of his back from a gunshot wound. The boyfriend, Carl G. Crumpton, then got in a car and drove away running over a fence in the process. Theron's sister Dawana left almost immediately after that.
 {¶ 5} Antionellio McCoy was the second witness at trial. He went with Theron McCoy to do painting at Theron's mother's house. While there, they encountered Theron's sister, Dawana, and her boyfriend Carl Crumpton. Antionellio was in the kitchen when he heard a shot. He then saw Theron on his knees and approached Theron. The boyfriend was standing behind Dawana holding a gun, which he pointed at Antionellio. A second gunshot went off and Antionellio then went out of the front door before he returned to help Theron.
 {¶ 6} Dawana Myers, Theron's sister, testified next. She was in bed with Carl Crumpton when Theron arrived. Argumentative words were exchanged. Carl and Dawana got dressed and started following Theron down the hallway from the bedroom. Theron fell on the floor and said he was shot. Dawana did not recall hearing the shot, but did recall smelling gunsmoke. Dawana turned and saw Carl with a gun pointed straight *Page 3 
up toward where Theron had been standing. Dawana then went after Carl Crumpton for shooting her brother and shooting a gun in the house where Dawana's two children were.
 {¶ 7} The fourth witness was Thomas Seevers of the Columbus Division of Police Crime Scene Search Unit. He described details about the scene of the shooting and photographs taken.
 {¶ 8} The final witness was Russell Redman, a homicide detective with the Columbus Division of Police. Detective Redman managed the investigation of the shooting. No gun was found at the scene of the shooting.
 {¶ 9} The testimony left no reasonable doubt that Carl G. Crumpton was the shooter. No one else had a gun. He had angry words with Theron McCoy immediately before Theron was shot in the back. He still had the gun pointed at Theron immediately after the shooting. He pointed the gun at Antionellio McCoy immediately after the shooting. Carl Crumpton then fled hurriedly and recklessly immediately after the shooting. Although the evidence was circumstantial, it was more then strong enough to support the State's case to the requested proof beyond a reasonable doubt.
 {¶ 10} The assignment of error is overruled. The judgment of the Franklin County
Court of Common Pleas is affirmed.
Judgment affirmed.
                SADLER, P.J., and WHITESIDE, J., concur.
WHITESIDE, J., retired of the Tenth Appellate District, assigned to active duty under the authority of Section 6(C), Article IV, Ohio Constitution. *Page 1